Exhibit 10.79

HANSEN MEDICAL, INC.

2006 EQUITY INCENTIVE PLAN:

NOTICE OF RESTRICTED STOCK UNIT AWARD

You have been granted restricted stock units (or “units”), pursuant to
Section 6(b) of the Hansen Medical, Inc. (the “Company”) 2006 Equity Incentive
Plan (the “Plan”), representing shares of Common Stock of the Company on the
following terms:

 

Name of Recipient:    [Name] Total Number of Units Granted:    [Number] Date of
Grant:    [Grant Date] Vesting Commencement Date:    [VCD] Vesting Schedule:   
[    ]% of the units subject to this award will vest when you complete each
[    ]-month period of “Continuous Service” (as defined in the Plan) after the
Vesting Commencement Date.

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Plan and the Restricted Stock Unit Award Agreement,
both of which are attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.

 

RECIPIENT:     HANSEN MEDICAL, INC.

 

    By:  

 

      Title:  

 

 



--------------------------------------------------------------------------------

HANSEN MEDICAL, INC.

2006 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Payment for Units    No payment is required for the units that you are
receiving. Vesting    The units vest in installments, as shown in the Notice of
Restricted Stock Unit Award. No additional units vest after your Continuous
Service has terminated for any reason. Forfeiture   

If your Continuous Service terminates for any reason, then your units will be
forfeited to the extent that they have not vested before the termination date.
This means that any units that have not vested under this Agreement will be
cancelled immediately. You receive no payment for units that are forfeited.

 

The Company determines when your Continuous Service terminates for this purpose.

Settlement of Units   

Each unit will be settled on the first Permissible Trading Day that occurs on or
after the day when the unit vests. However, each unit must be settled not later
than the March 15 of the calendar year after the calendar year in which the unit
vests.

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit. But the Company, at its sole discretion, may
substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the market value of the Company’s Common
Stock at the time of settlement.

“Permissible Trading Day”   

“Permissible Trading Day” means a day that satisfies each of the following
requirements:

 

•      The Nasdaq Global Market is open for trading on that day,

 

•      You are permitted to sell shares of the Company’s Common Stock on that
day without incurring

liability under Section 16(b) of the Securities Exchange Act of 1934, as
amended,

 

•      Either (a) you are not in possession of material non-public information
that would make it illegal for

you to sell shares of the Company’s Common Stock on that day under Rule

 



--------------------------------------------------------------------------------

  

10b-5 of the Securities and Exchange Commission or (b) Rule 10b5 1 of the
Securities and Exchange Commission is applicable,

 

•      Under the Company’s written Insider Trading Policy, you are permitted to
sell shares of the

Company’s Common Stock on that day, and

 

•      You are not prohibited from selling shares of the Company’s Common Stock
on that day by a written

agreement between you and the Company or a third party.

Section 409A    This paragraph applies only if the Company determines that you
are a “specified employee,” as defined in the regulations under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), at the time of your
“separation from service,” as defined in those regulations. If this paragraph
applies, then any units that otherwise would have been settled during the first
six months following your separation from service will instead be settled during
the seventh month following your separation from service, unless the settlement
of those units is exempt from Section 409A of the Code. Nature of Units    Your
units are mere bookkeeping entries. They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock (or distribute cash) on a
future date. As a holder of units, you have no rights other than the rights of a
general creditor of the Company. No Voting Rights or Dividends    Your units
carry neither voting rights nor rights to cash dividends. You have no rights as
a stockholder of the Company unless and until your units are settled by issuing
shares of the Company’s Common Stock. Units Nontransferable    You may not sell,
transfer, assign, pledge or otherwise dispose of any units. For instance, you
may not use your units as security for a loan. Withholding Taxes    No stock
certificates or cash will be distributed to you unless you have made
arrangements satisfactory to the Company for the payment of any withholding
taxes that are due as a result of the vesting or settlement of this award (the
“Tax Withholding Obligation”).

 

3



--------------------------------------------------------------------------------

  

In this regard, you authorize the Company, at its sole discretion, to satisfy
your Tax Withholding Obligation by one or a combination of the following:

 

•      Withholding the amount of any Tax Withholding Obligation from your wages
or other cash

compensation paid to you by the Company.

 

•      Instructing a brokerage firm selected by the Company for this purpose to
sell on your behalf a number

of whole shares of Company stock to be issued to you when the units are settled
that the Company determines are appropriate to generate cash proceeds sufficient
to satisfy the Tax Withholding Obligation. You acknowledge that the Company or
its designee is under no obligation to arrange for such sale at any particular
price. Regardless of whether the Company arranges for such sale, you will be
responsible for all fees and other costs of sale, and you agree to indemnify and
hold the Company harmless from any losses, costs, damages or expenses relating
to any such sale.

 

•      Withholding shares of Company stock that would otherwise be issued to you
when the units are

settled equal in value to the Tax Withholding Obligation. The fair market value
of the withheld shares, determined as of the date when taxes otherwise would
have been withheld in cash, will be applied to the Tax Withholding Obligation.

 

•      Any other means approved by the Company.

 

You agree to pay to the Company in cash any amount of Tax Withholding Obligation
that the Company does not elect to satisfy by the means described above.

Restrictions on Resale    You agree not to sell any shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Continuous Service continues and for such period of time after the termination
of your Continuous Service as the Company may specify. Employment at Will   
Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Continuous Service at any time,
with or without cause.

 

4



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of your units will be adjusted accordingly,
as the Company may determine pursuant to the Plan. Beneficiary Designation   
You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that you hold at the time of your death. Effect of Merger    If the
Company is a party to a merger, consolidation or reorganization, then your units
will be subject to the applicable provision of the Plan, provided that any
action taken must either (a) preserve the exemption of your units from Section
409A of the Code or (b) comply with Section 409A of the Code. Applicable Law   
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). The Plan and Other
Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

The Plan, this Agreement and the Notice of Restricted Stock Unit Award
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5